Opinion filed September 11, 2008 











 








 




Opinion filed September
11, 2008 
 
 
 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00339-CR
                                                    __________
 
                                    LIM JAVAR WALTON, Appellant
                                                             V.
                                         STATE
OF TEXAS, Appellee
 

 
                                        On
Appeal from the 142nd District Court
                                                        Midland
County, Texas
                                                 Trial
Court Cause No. CR33416
 

 
                                              M E
M O R A N D U M   O P I N I O N
Pursuant
to this court=s Tex. R. App. P. 38.8(b) order, the
trial court conducted a hearing.  In open court and with his counsel present,
appellant informed the trial court that he no longer wished to appeal and that
he would like the appellate court to dismiss the appeal.  Appellant also stated
that he had talked to his counsel, that his decision to discontinue the appeal
was made freely and voluntarily, and that he did not wish to retain other
counsel.  The trial court stated at the conclusion of the hearing that
appellant no longer wished to pursue the appeal.
Therefore,
the appeal is dismissed.  Rule 38.8(b)(4).
 
September 11,
2008                                                                             PER
CURIAM
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.